DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.

Response to Amendment
Due to applicant’s amendment filed on March 15, 2021, the claim objections and the 112(b) rejections in the previous office action (dated 11/13/2020), are hereby withdrawn. 
Claims 15 and 29 is/are allowable. Claims 30 and 33 were previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions the system and the system of making a protective packaging element, as set forth in the Office action mailed on November 13, 2020, is hereby withdrawn.
	Claims 30 and 33 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Therefore, claims 1, 3-8, 10-11, 14-15, 19-26 and 28-34 are currently pending.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Rebecca Estrada on March 23, 2021.
The application has been amended as follows: 
	6. (Currently Amended) The connective protective packaging element of claim 3, wherein: 
	the protective body has an exterior edge; and 
	at least one of the plurality of cohesive bonding elements is disposed on the exposed surface to align with and bond to another one of the plurality of cohesive bonding elements when the protective body is folded over itself such that the exterior edge is folded over itself.
	In claim 22, Ln. 1-2, the phrase, “…the bonding element is…” has been change to “…the plurality of bonding elements [[is]]are…”
	In claim 23, Ln. 1-2, the phrase, “…the bonding element includes…” has been change to “…the plurality of bonding elements include[[s]]…”
	In claim 28, Ln. 5, the phrase, “…the body…” has been change to “…the protective body…”
In claim 28, Ln. 8-9, the phrase, “…the protective packaging element…” has been change to “…the connective protective packaging element…”
	In claim 29, Ln. 9, the phrase, “…and second ply…” has been change to “…and the second ply…”


Reasons for Allowance
Claims 1, 3-8, 10-11, 14-15, 19-26 and 28-34 is/are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 15, 26, 28, and 29 (respectively), the prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly a plurality of cohesive bonding elements made from a cohesive substance attached to the surface that is exposed in the high-density supply configuration in a repeating pattern such that each cohesive boding element is spaced apart from an adjacent cohesive boding element, the plurality of cohesive bonding elements being configured to selectively bonds to a complimentary cohesive substance attached to an abutting surface (as recited in claim 1), nor does it teach wherein each bonding element is configured to operably stick to, and hold the exposed surface of the first film ply to, an abutting surface by contact therewith (as recited in claim 15), nor does it teach wherein the bonding element operably bonds the exposed surface to an abutting surface by contacting contact of the abutting surface against the bonding element when the respective inflatable packaging element of the two or more connected inflatable packaging elements is in the low-density configuration, and wherein the bonding element is spaced apart from the separation region (as recited in claim 26), nor does it teach the system (as recited in claim 28) and the connective protective packaging element (as recited in claim 29).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736


	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736